       Case 2:17-cr-00003-MCE Document 53 Filed 03/16/21 Page 1 of 1



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MIA CRAGER, #300172
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorneys for Defendant
     NICHOLAS LOPEZ
6
7
                                IN THE UNITED STATES DISTRICT COURT
8
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                 )   Case No. 2:17-cr-00003-MCE
                                                )
11                    Plaintiff,                )
                                                )   ORDER TO FILE UNDER SEAL
12            vs.                               )   DEFENDANT’S EXHIBITS TO MOTION
                                                )   FOR COMPASSIONATE RELEASE
13    NICHOLAS LOPEZ,                           )
                                                )
14                    Defendant.                )
                                                )
15                                              )
16
             IT IS HEREBY ORDERED that the Request to Seal Exhibits D and E to NICHOLAS
17
     LOPEZ’s Motion for Compassionate Release is GRANTED, so that the private health
18
     information is not available on the public docket. The records are to be provided to the Court and
19
     opposing counsel.
20
             These documents shall remain under seal until further Order of the Court.
21
             IT IS SO ORDERED.
22
23
             Dated: March 16, 2021
24
25
26
27
28
     Order to Seal Documents                         -1-
